19-10971-smb            Doc 373        Filed 08/02/19 Entered 08/02/19 18:05:44                      Main Document
                                                     Pg 1 of 4


 Steven J. Reisman, Esq.                                        Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)
 Cindi M. Giglio, Esq.
 KATTEN MUCHIN ROSENMAN LLP                                     KATTEN MUCHIN ROSENMAN LLP
 575 Madison Avenue                                             525 W. Monroe Street
 New York, NY 10022                                             Chicago, IL 60661
 Telephone:       (212) 940-8800                                Telephone:     (312) 902-5455
 Facsimile:       (212) 940-8876                                Facsimile:     (312) 902-1061
 sreisman@kattenlaw.com                                         peter.siddiqui@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Counsel to the Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971 (SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

                               AGENDA FOR HEARING TO BE HELD
                     AUGUST 6, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

     Time and Date of Hearing:                          August 6, 2019 at 10:00 a.m. (ET)

     Location of Hearing:                               U.S. Bankruptcy Court
                                                        Courtroom 723
                                                        One Bowling Green
                                                        New York, NY 10004


     Copies of Motions and Applications                 Copies of each pleading identified below can be viewed
                                                        and/or obtained (i) from the Debtors’ proposed claims
                                                        and noticing agent, Stretto, at
                                                        https://cases.stretto.com/sizmek or (ii) by accessing the
                                                        Court’s website at www.nysb.uscourts.gov.




 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
        Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. and (8106);
        X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter
        11 cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.



 140540394_392525-00001
19-10971-smb         Doc 373    Filed 08/02/19 Entered 08/02/19 18:05:44            Main Document
                                              Pg 2 of 4


 A.       Uncontested Matters

      1. Cash Collateral Motion. Debtors’ Motion for the Entry of Interim and Final Orders (I)
         Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II)
         Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and
         Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 14].

          Objection Deadline: July 30, 2019 at 4:00 p.m. (ET).

          Responses Received:

              a. Limited Objection of the Official Committee of Unsecured Creditors to Debtors’
                 Motion for the Entry of Interim and Final Orders (I) Authorizing the Debtors to Use
                 Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate Protection
                 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing
                 Pursuant to Bankruptcy Rule 4001(b) [Docket No. 193].

          Related Documents:

              b. Declaration of Sascha Wittler, Chief Financial Officer of Sizmek Inc., (I) in Support
                 of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2 [Docket No. 13].

              c. Supplemental Declaration of Sascha Wittler, Chief Financial Officer of Sizmek
                 Inc., (I) in Support of Chapter 11 Petitions and (II) Pursuant to Local Rule 1007-2
                 [Docket No. 54].

              d. Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363, and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001 [Docket No. 37].

              e. Second Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 104].

              f. Notice of Hearing [Docket No. 107].

              g. Certificate of No Objection Regarding Debtors’ Motion for the Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001(b) [Docket No. 167].

              h. Third Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 172].

                                                   2
 140540394_392525-00001
19-10971-smb         Doc 373    Filed 08/02/19 Entered 08/02/19 18:05:44             Main Document
                                              Pg 3 of 4


              i. Notice of Filing of Proposed Final Cash Collateral Order [Docket No. 200].

              j. Fourth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant
                 to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to
                 Bankruptcy Rule 4001(b) [Docket No. 239].

              k. Fifth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 270].

              l. Certificate of No Objection Regarding Debtors’ Motion for the Entry of Interim
                 and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11
                 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule
                 4001(b) [Docket No. 319].

              m. Sixth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to
                 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,
                 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy
                 Rule 4001(b) [Docket No. 329].

          Status: The parties have agreed to continue the final hearing until a later date to be set by
          the Court. Debtors expect to submit a consensual order in advance of the August 6, 2019
          hearing, and intend to go forward seeking further interim relief at the hearing.




                                                   3
 140540394_392525-00001
19-10971-smb         Doc 373   Filed 08/02/19 Entered 08/02/19 18:05:44            Main Document
                                             Pg 4 of 4


 Dated: August 2, 2019               /s/ Steven J. Reisman
 New York, New York                  KATTEN MUCHIN ROSENMAN LLP
                                     Steven J. Reisman, Esq.
                                     Cindi M. Giglio, Esq.
                                     Jerry L. Hall, Esq. (admitted pro hac vice)
                                     575 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 940-8800
                                     Facsimile: (212) 940-8876
                                     Email:       sreisman@kattenlaw.com
                                                cindi.giglio@kattenlaw.com
                                                jerry.hall@kattenlaw.com

                                     -and-

                                     Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                     KATTEN MUCHIN ROSENMAN LLP
                                     525 W. Monroe Street
                                     Chicago, IL 60661
                                     Telephone: (312) 902-5455
                                     Email:      peter.siddiqui@kattenlaw.com

                                     Counsel to the Debtors and Debtors-in-Possession




                                               4
 140540394_392525-00001
